Title: To John Adams from Henry Guest, 1 January 1806
From: Guest, Henry
To: Adams, John



Sir
Brunswick, New Jersy 1th. January 1806

I take the Liberty to Send to you a Little Pamphet—That if it is Not Instructive to a Cultivated Mind it May Serve to  an honor in a January Day When Better Company Would be More Agreable—And When read Will you be pleased to Acquaint Me that it Came Safe to your hands Otherwise, you Will perhaps be plauged with Duplicates—These Matters are some Measure is planed to Draw a Line from you, as I have often wished to hear of your health and how the Evening of Age is Likely to Use your Well compact fraim.—Whither the Mind that formerly looks in at a glance the Most obstrous Subjects is yet Likely for the good of Our Country and Mankind to Continue firm to the Laste—Be pleased Sir to pardone this familiar pen and place, it to that point, your Self has raised it by your faithfull services to our Country in Many Affairs that you have been Called to transact for its benefit—
Sir I Also Take the Liberty to Enclose a Lettr. and a pamphlet for the Revn. John Murry the preacher that won’t Consent that Mankind shall be Damned to All Eternity—He I believe Lives some where in New Hamshire. Had I Known how to Direct to him I Should not have troubled you With the request to Direct those Matters to him. As to the postage, it is Covered by a good hand. Nither Mr Murry nor My self would be indebted to the public, if All our Lettr. Should go free.
Wishing you Sir Helth and happyness / I am all that the Most Ingracious fan / Say Yours

Henry Guest